Plaintiff in error, Belle Venters, was convicted in the county court of Pittsburg county on an indictment returned by a grand jury in the district court of said county and duly transferred to said county court, and in pursuance of the judgment she was sentenced to be confined for thirty days in the county jail and to pay a fine of $100. An appeal was perfected by filing in this court on December 7, 1917, a petition in error with case-made.
When the case was called for final submission, plaintiff in error, by her counsel of record, moved the court to dismiss the appeal, which motion is sustained and the cause is remanded to the trial court, with direction to carry into execution the judgment and sentence. *Page 693